Order entered January 16, 2019




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-01472-CR

                                 CLAUDIO CASTRO, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F17-75758-H

                                          ORDER
       When appellant filed his December 3, 2018 notice of appeal of the trial court’s

September 2017 judgment, we questioned whether we had jurisdiction over the appeal. In

response, appellant filed a copy of the Texas Court of Criminal Appeals’ October 31, 2018

opinion which granted him an out-of-time appeal.          In light of this, we concluded we had

jurisdiction over the appeal.

       We DIRECT the Clerk of the Court to transfer the clerk’s record from the appeal in

cause no. 05-17-01326-CR into the above appeal. The reporter’s record is due January 25, 2019.




                                                    /s/      LANA MYERS
                                                             JUSTICE